          Case 3:20-cv-00080-LS Document 25 Filed 03/04/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


DESERT FOX CUSTOM RESTORATIONS, INC.,
a New Mexico Corporation,

               Plaintiff,

v.                                                           No. 2:19-CV-01150-KRS-CG

CWS MARKETING GROUP, INC.,
a Virginia Corporation;

and

THE ACCURATE GROUP OF TEXAS, LLC,
a Texas LLC;

and

WESTCOR LAND & TITLE, INC.,
a Florida Licensed Insurance Co.,

               Defendants.

                                           STIPULATION

          For the reasons stated in Defendant The Accurate Group of Texas, LLC’s Motion to

Dismiss or Transfer for Lack of In Personam Jurisdiction or Improper Venue (Feb. 20, 2020)

(Doc. 19), the parties hereby stipulate to the transfer of this action to the United States District

Court for the Western District of Texas.

                                      J. ROBERT BEAUVAIS, P.A.

                                      By     /s/ J. Robert Beauvais
                                             J. Robert Beauvais
                                       P.O. Box 2408
                                       Ruidoso, New Mexico 88345
                                       (575) 257-6321
                                       Lincolnlawyers575@gmail.com
                                       Attorney for Plaintiff
Case 3:20-cv-00080-LS Document 25 Filed 03/04/20 Page 2 of 2




                     SUTIN, THAYER & BROWNE APC

                     By    /s/ Mariposa Padilla Sivage
                           Mariposa Padilla Sivage
                     P.O. Box 1945
                     Albuquerque, New Mexico 87103
                     (505) 883-3433
                     mps@sutinfirm.com
                     Attorneys for Defendant Westcor Land Title Company



                     BUTT, THORNTON & BAEHR, P.C.

                     By    /s/ Michael P. Clemens
                           Michael P. Clemens
                     P.O. Box 3170
                     Albuquerque, N.M. 87190
                     (505) 884-0777
                     mpclemens@btblaw.com;
                     Attorneys for Defendant CWS Marketing Group, Inc.



                     RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

                     By     /s/ Charles K. Purcell
                             Charles K. Purcell
                     Post Office Box 1888
                     Albuquerque, New Mexico 87103
                     Telephone: (505) 765-5900
                     kpurcell@rodey.com
                     Attorneys for Defendant
                     The Accurate Group of Texas, LLC




                              2
